demonstrate that his counsel's performance was deficient in that it fell
                below an objective standard of reasonableness, and resulting prejudice
                such that there is a reasonable probability that, but for counsel's errors,
                petitioner would not have pleaded guilty and would have insisted on going
                to trial. Hill v. Lockhart, 474 U.S. 52, 58-59 (1985); Kirksey v. State, 112
                Nev. 980, 988, 923 P.2d 1102, 1107 (1996). Both components of the
                inquiry must be shown.     Strickland v. Washington, 466 U.S. 668, 697
                (1984). We give deference to the court's factual findings if supported by
                substantial evidence and not clearly erroneous but review the court's
                application of the law to those facts de novo. Lader u. Warden, 121 Nev.
                682, 686, 120 P.3d 1164, 1166 (2005).
                            Appellant claims that his plea was not knowing and voluntary
                and that trial counsel was ineffective because counsel failed to inform him
                that he would be deported when he was convicted of forgery. He claims
                that trial counsel only informed him that he might be deported rather
                than that he would be deported. Appellant fails to demonstrate that his
                plea was not knowing and voluntary or that trial counsel was deficient or
                that he was prejudiced.
                            In Padilla v. Kentucky, the U.S. Supreme Court concluded
                that
                            [w]hen the law is not succinct and straight
                            forward . . . , a criminal defense attorney need do
                            no more than advise a noncitizen client that
                            pending criminal charges may carry a risk of
                            adverse immigration consequences. But when the
                            deportation consequence is truly clear . . . , the
                            duty to give correct advice is equally clear.
                559 U.S. 356, 369 (2010). Trial counsel testified at the evidentiary hearing
                that it was her practice to tell every noncitizen she represents that they
                will be deported if they plead guilty.          This advice satisfied the
SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A
                   requirements of Padilla. Further, appellant's plea agreement informed
                   him that he will likely be deported if he was a noncitizen and appellant
                   informed the court at his change of plea hearing that he read and
                   understood the plea agreement. At the evidentiary hearing, appellant
                   stated that trial counsel had discussed the immigration consequences
                   paragraph of the plea agreement with him. Therefore, he fails to
                   demonstrate that his plea was not knowing and voluntary because the
                   immigration consequences were explained to him
                              Further, appellant fails to demonstrate prejudice because he
                   fails to demonstrate a reasonable probability that he would not have
                   pleaded guilty and would have insisted on going to trial. Appellant
                   received a large benefit from pleading guilty because he was originally
                   charged with three felonies but was able to plead guilty to one and was
                   given probation. Therefore, the district court did not err in denying the
                   motion, and we
                              ORDER the judgment of the district court AFFIRMED.




                                                     Pickering




                                                     Saitta




SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1940A    ea,
                cc: Hon. Valorie J. Vega, District Judge
                     Christopher R. Oram
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   4
(0) 1947A